Citation Nr: 0014526	
Decision Date: 06/02/00    Archive Date: 06/09/00

DOCKET NO.  97-25 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased evaluation for systemic lupus 
(previously termed dermatitis or discoid lupus), currently 
evaluated as 10 percent disabling.

2.  Entitlement to a compensable evaluation for epididymitis. 

3.  Entitlement to an increased evaluation for right shoulder 
dislocation, status post Mumford procedure, with traumatic 
arthritis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


REMAND

The veteran had active service from May 1984 to March 1996.

The Board of Veterans' Appeals (Board) first notes that the 
record reflects that sometime between the veteran's 
separation from active service in March 1996 and private 
medical examination in September 1996, the veteran was 
assigned to Naval reserve duty.  More specifically, a 
September 1996 medical record reflects that the veteran was 
in the Naval Reserves, and that in connection with that duty, 
the veteran anticipated being requested to undergo physical 
examination which included running and physical exertion.  
The Board further notes that in a supplemental statement of 
the case in October 1999, the regional office (RO) indicated 
that the veteran entered into active reserve service on 
discharge from active duty, and advised the veteran that "he 
should provide routine reserve medical examination reports 
and any treatment records as a reservist."  The record does 
not contain any of the veteran's reserve duty medical 
records.  

The record also does not contain a request from the RO to the 
veteran's Naval reserve unit for copies of the veteran's 
reserve duty medical records, even though Veterans' Benefits 
Administration (VBA)'s Adjudication Procedure Manual, M21-1, 
Part III, Paragraph 4.01(d)(6), specifically provides that 
active Naval reserve duty records should be in the possession 
of the reserve unit.  Consequently, the Board finds that the 
RO should proceed to contact the veteran's Naval reserve unit 
and obtain the veteran's reserve duty medical records, or a 
documented response from the veteran's reserve unit that a 
search for the records had negative results.  38 U.S.C.A. 
§§ 5103, 5106 (West 1991); Dixon v. Derwinski, 3 Vet. 
App. 261 (1992); Cuevas v. Principi, 3 Vet. App. 542 (1992).  

In its preliminary review of the record, the Board also 
observes that in the November 1999 supplemental statement of 
the case, while the Decision section of the supplemental 
statement of the case reflects the continuance of the 
noncompensable evaluation for epididymitis, which is further 
demonstrated by the second paragraph of section 2 of the 
Reasons and Bases section, an additional section 3 on page 7 
indicates the continuation of a 10 percent evaluation for 
this disability.  Therefore, the Board finds that any 
additional supplemental statement of the case should include 
a clarification as to whether or not the RO has found the 
veteran entitled to a 10 percent evaluation for epididymitis.  

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:


1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The veteran should be asked to 
identify any sources of recent medical 
treatment for systemic lupus, 
epididymitis, or a right shoulder 
disorder.  Any medical records other than 
those now on file pertaining to treatment 
for systemic lupus, epididymitis, or a 
right shoulder disorder should be 
obtained and associated with the claims 
folder.

3.  In accordance with adjudicatory 
procedures, the RO should contact the 
veteran's Naval Reserve unit and 
specifically request all of the veteran's 
reserve duty medical records.  Any 
evidence obtained should be associated 
with the claims folder.  If it is 
indicated that these records are no 
longer available, the RO should request a 
documented response from the reserve unit 
that a search for the records had 
negative results.  The RO should also 
then ascertain whether the records have 
been transferred or retired and their 
current location.  If they have been 
retired to a federal records center, the 
location of the center must be 
determined.  The RO should then request 
copies of the veteran's records from any 
facility where they are located.

4.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issues of 
entitlement to increased evaluations for 
systemic lupus (previously termed 
dermatitis or discoid lupus), 
epididymitis and right shoulder 
dislocation, status post Mumford 
procedure, with traumatic arthritis.

5.  Thereafter, the RO should again 
review the record.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, he and his representative 
should be furnished a supplemental 
statement of the case, and given the 
opportunity to respond thereto, and in 
the supplemental statement of the case, 
the RO should clarify whether or not the 
RO has found the veteran entitled to a 10 
percent evaluation for epididymitis.

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999, hereafter "the Court") for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




